Post, J.
This was an action for damage in the district court for Douglas county, in which the defendant in error, plaintiff below, recovered judgment. The cause of action stated in the petition is substantially as follows: The defendants below, Stratton, Lewis, Petty, and Emminger, knowing the plaintiff therein to be the owner of certain real estate in Saunders county, conspired together to cheat and defraud him out of the value thereof. That in pursuance of such conspiracy to defraud they falsely represented to him that certain notes held by them were good securities, and that the makers thereof were solvent and able to pay in full, when in fact said makers were insolvent and said notes were entirely worthless; that, relying upon such false statements, he conveyed to them the said real estate and accepted in exchange therefor said worthless securities. The defendants answered separately by a general denial. At *703the trial the plaintiff below was permitted, over the objection of Stratton and Emminger, to show admissions by Petty, made six months after the consummation of exchange of property, tending to prove the allegations of the petition as .against the objecting defendants. In that the court erred. The admissions of acts and declarations of co-conspirators is limited to what is said and done while the conspiracy is pending and in furtherance of the objects thereof. (3 Greenleaf, Evidence, 94; Wright, Conspiracy, 113,116.) The judgment is reversed as to the plaintiffs in error Stratton and Emminger and remanded for further proceedings in the district court.
Reversed and remanded.